FILED
                            NOT FOR PUBLICATION
                                                                            OCT 10 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSE JESUS ARREDONDO GOMEZ,                      No.   14-70430
AKA Jose Arredondo, AKA Jose Jesus
Arredondo, AKA Jose Arredondo Gomez,             Agency No. A092-348-774
AKA Jesus Gomez, AKA Jose Gomez,
AKA Jose Ibarra,
                                                 MEMORANDUM*
              Petitioner,

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 4, 2017**
                               Pasadena, California

Before: FERNANDEZ, RAWLINSON, and N.R. SMITH, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arredondo Gomez petitions for review of a decision of the Board of

Immigration Appeals (“BIA”) dismissing his appeal of an Immigration Judge’s

(“IJ”) order of removal.

      The IJ and the BIA did not err in relying on Arredondo Gomez’s admissions,

made during the pleading stage of his removal hearing. See Perez-Mejia v. Holder,

663 F.3d 403, 410 (9th Cir. 2011). Arredondo Gomez admitted each of the

allegations in the notice to appear, which alleged that he had been convicted of two

controlled substance offenses involving methamphetamine. Because these

admissions established Arredondo Gomez’s removability pursuant to INA

§ 237(a)(2)(B)(i), 8 U.S.C. § 1227(a)(2)(B)(i), by clear and convincing evidence,

we deny the petition for review, see 8 C.F.R. § 1240.10(c)-(d).1

      PETITION FOR REVIEW DENIED.




      1
         Arredondo Gomez challenges on appeal the IJ’s and the BIA’s reliance on
the complaint in finding him removable. Even assuming Arredondo Gomez
exhausted this issue before the BIA, the documents were properly considered by
the IJ and the BIA as an alternative basis to confirm his removability. See
Coronado v. Holder, 759 F.3d 977, 986 (9th Cir. 2014).
                                          2